 

Exhibit 10.7

 

Name:

[●]

Number of Restricted Stock Units subject to Award:

[●]

Date of Grant:

January 3, 2019

Vesting Commencement Date

July 1, 2018

 

Skyline Champion Corporation

2018 Equity Incentive Plan

Restricted Stock Unit Award Agreement (Employees)

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units granted by Skyline Champion Corporation (the “Company”) to the
individual named above (the “Participant”), pursuant to and subject to the terms
of the Company’s 2018 Equity Incentive Plan (as amended from time to time, the
“Plan”).  

1.Grant of Restricted Stock Unit Award.  The Company grants to the Participant
on the date set forth above (the “Date of Grant”) the number of Restricted Stock
Units set forth above giving the Participant the conditional right to receive,
without payment and pursuant to and subject to the terms, conditions and
limitations set forth in this Agreement and in the Plan, one share of Stock (a
“Share”) with respect to each Restricted Stock Unit forming part of the Award,
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.  For the avoidance of doubt, the
term “Restricted Stock Units” used throughout this Agreement refers to the
Restricted Stock Units granted pursuant to this Agreement and not to restricted
stock units that may or have been granted pursuant to a separate document.

2.Meaning of Certain Terms.  Except as otherwise defined herein, all capitalized
terms used herein shall have the same meaning as provided in the Plan.  The
following terms shall have the following meanings:

 

(a)

“Change in Control” means (i) any transaction or series of related transaction
in which any Person (or group of Persons acting together), other than the
Principal Shareholders (or any one of them), acquires more than fifty percent
(50%) of all of the Shares or more than fifty percent (50%) of all the voting
power of the Shares, whether by reason of merger, consolidation or
recapitalization or any other transaction (including the issuance of new
Shares), whether or not the Company is a party thereto; or (ii) a sale, lease or
other disposition of all or substantially all of the assets of the Company to
any Person (or group of Persons acting together), other than the Principal
Shareholders (or any one of them); provided, that no event shall be a Change in
Control under this Agreement unless such event constitutes a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation under Section
1.409A-3(i)(5) of the United States Treasury Regulations.

72870719_2

--------------------------------------------------------------------------------

 

 

(b)

“Dividend Equivalent” means a dividend equivalent received in connection with
(x) any regular dividend declared on Shares that is payable in cash or (y) any
regular dividend declared on Shares that is payable in Shares, for each Share
deliverable in respect of a Restricted Stock Unit.

 

(c)

“Good Reason” shall have the same meaning as set forth in the Participant’s
employment, severance-benefit or other similar agreement with the Company or a
subsidiary that contains a definition of “Good Reason.” The Good Reason-related
provisions of this Agreement shall cease to apply in the event that the
agreement identified in the immediately preceding sentence ceases to be in
effect.

 

(d)

“Person” means any natural person, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

 

(e)

“Principal Shareholder” means each shareholder of the Company who beneficially
owned five percent (5%) or more of the total Shares immediately prior to the
August 7, 2018 closing of the underwritten offering of nine million (9,000,000)
Shares.

3.Vesting; Cessation of Employment.  

 

(a)

Vesting.  Unless earlier terminated, forfeited, relinquished or expired, the
Restricted Stock Units will vest as set forth in this Section 3(a), subject to
the Participant remaining in continuous Employment from the Date of Grant
through such vesting date.  

 

(i)

Subject to Section 3(a)(ii) and Section 3(a)(iii) below, one-third of the
Restricted Stock Units will vest on each of the first three anniversaries of the
Vesting Commencement Date, with the number of Restricted Stock Units that vest
on any such date being rounded down to the nearest whole Share and the Award
becoming vested as to one-hundred percent (100%) of the Restricted Stock Units
on the third anniversary of the Vesting Commencement Date.

 

(ii)

Subject to Section 3(a)(iii) below, in the event the Participant’s Employment is
terminated by the Company or one of its subsidiaries without Cause or if the
Participant terminates his or her Employment for Good Reason (each such
termination of Employment, a “Qualifying Termination”), and to the extent that
any Restricted Stock Units are outstanding immediately prior to such Qualifying
Termination but not then vested, that number of Restricted Stock Units that, in
the absence of such Qualifying Termination, would have become vested on the next
vesting date following such Qualifying Termination pursuant to the vesting
schedule set forth in Section 3(a)(i) hereof will automatically vest in full
upon the occurrence of such Qualifying Termination.

-2-

72870719_2

 

--------------------------------------------------------------------------------

 

 

(iii)

In the event of the termination of the Participant’s Employment due to the
Participant’s death or the Company’s or a subsidiary’s termination of the
Participant’s Employment due to the Participant’s Disability, and to the extent
that any Restricted Stock Units are outstanding immediately prior to such
termination of Employment but not then vested, all such unvested Restricted
Stock Units shall become fully-vested upon the occurrence of such termination of
Employment.  

 

(b)

Cessation of Employment.  Unless as set forth in Sections 3(a)(ii) and 3(a)(iii)
above or as otherwise determined by the Administrator in connection with the
final sentence of this Section 3(b), automatically and immediately upon the
cessation of the Participant’s Employment (i) the unvested portion of this
Award, including corresponding Dividend Equivalents, will terminate and be
forfeited for no consideration, and (ii) the vested portion of this Award, if
any (including corresponding Dividend Equivalents), will terminate and be
forfeited for no consideration if the Participant’s Employment is terminated for
Cause or occurs in circumstances that in the determination of the Administrator
would have constituted grounds for the Participant’s Employment to be terminated
for Cause.  For the avoidance of doubt, the Administrator shall have discretion
to determine vesting treatment of any then-unvested Restricted Stock Units in
the event the Participant’s Employment terminates due to retirement.

4.Restrictive Covenants.  The Participant acknowledges and agrees that he or she
shall be bound by the Covenants Regarding Competition, Solicitation and
Confidentiality set forth in Exhibit A attached hereto.

5.Delivery of Shares and Dividend Equivalents.

 

(a)

Standard Delivery.  Subject to Section 5(b), Section 6, and Section 9(a) below,
the Company shall effect delivery of the Shares with respect to such vested
Restricted Stock Units to the Participant (or, in the event of the Participant’s
death, to the person to whom the Award has passed by will or the laws of descent
and distribution) upon the earlier of (i) the third anniversary of the Date of
Grant, and (ii) the occurrence of a Change in Control. No Shares will be issued
pursuant to this Award unless and until all legal requirements applicable to the
issuance or transfer of such Shares have been complied with to the satisfaction
of the Administrator.  

 

(b)

Delivery in the Event of Death or Disability. Subject to Section 6 and Section
9(a) below, in the event that the Participant’s Employment is terminated as
described in Section 3(a)(iii) herein, and to the extent there are outstanding
vested Restricted Stock Units with respect to which Shares have not on the date
of such termination of Employment been delivered, the delivery of all such
Shares shall occur on the earlier of (i) the delivery date specified in Section
5(a) above, and (ii) the one-year anniversary of the termination of Employment
described in Section 3(a)(iii) herein.

-3-

72870719_2

 

--------------------------------------------------------------------------------

 

 

(c)

Dividend Equivalents.  Any Dividend Equivalents credited with respect to the
Shares associated with the Restricted Stock Units shall be delivered on the same
date on which such Shares are delivered, if at all. For the avoidance of doubt,
in the event any Share with respect to a Restricted Stock Unit is not delivered
due to the operation of Section 3, the Dividend Equivalent with respect to such
Share shall be forfeited and cancelled without any consideration therefor.  

6.Forfeiture; Recovery of Compensation.  The Administrator may cancel, rescind,
withhold or otherwise limit or restrict this Award at any time if the
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan.  By accepting, or being deemed to have accepted, this
Award, the Participant expressly acknowledges and agrees that his or her rights,
and those of any permitted transferee of this Award, under this Award, including
the right to any Shares acquired under this Award or proceeds from the
disposition thereof, are subject to Section 6(a)(5) of the Plan (including any
successor provision).  Nothing in the preceding sentence shall be construed as
limiting the general application of Section 11 of this Agreement.  

7.Dividends; Other Rights.  This Award may not be interpreted to bestow upon the
Participant any equity interest or ownership in the Company or any subsidiary
prior to the date on which the Company delivers Shares to the Participant.  The
Participant is not entitled to vote any Shares by reason of the granting of this
Award.  The Participant will have the rights of a shareholder only as to those
Shares, if any, that are actually delivered under this Award. The Participant
will be entitled to receive Dividend Equivalents with respect to Restricted
Stock Units in accordance with this Section 7.  Any such Dividend Equivalents
will entitle the Participant to receive, subject to the terms of this Agreement,
a payment equal to the amount that the Participant would have received as a
regular dividend had the Participant held the Shares deliverable in respect of
such Restricted Stock Units at the time such dividend was paid.  Any Dividend
Equivalents with respect to an unvested Restricted Stock Unit will be paid, if
at all, in cash, in the case of a cash dividend, or in cash and/or Shares, as
determined by the Administrator, in the case of a distribution of Shares, in
either case, in accordance with Section 5 of this Agreement.

8.Nontransferability.  This Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.  

9.Taxes.  

 

(a)

The Participant expressly acknowledges that the settlement of the Restricted
Stock Units acquired hereunder and the payment of any Dividend Equivalents shall
give rise to “wages” subject to withholding.  No Shares will be delivered or
Dividend Equivalents paid pursuant to this Award unless and until the
Participant has remitted to the Company in cash or by check (or by such other
means as may be acceptable to the Administrator and permitted under the Plan) an
amount sufficient to satisfy all taxes required to be withheld in connection
with such settlement or payment.  For the avoidance of doubt, the Participant
may pay any taxes contemplated by this Section 9 consistent with the method for
paying such taxes as described in the last sentence of Section 6(a)(6) of the
Plan.

-4-

72870719_2

 

--------------------------------------------------------------------------------

 

 

(b)

The Participant authorizes the Company and its subsidiaries to withhold any
amounts due in respect of any required tax withholdings or payments from any
amounts otherwise owed to the Participant, but nothing in this sentence shall be
construed as relieving the Participant (or any permitted transferee) of any
liability for satisfying his or her obligation under the preceding provisions of
this Section 9.

 

(c)

In no event will the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

10.Effect on Employment.  Neither the grant of this Award, nor the issuance of
Shares under this Award, will give the Participant any right to be retained in
the employ or service of the Company or any of its subsidiaries, affect any
right of the Company or any of its subsidiaries to discharge or discipline the
Participant at any time, or affect any right of the Participant to terminate his
or her Employment at any time.

11.Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been furnished to the
Participant.  By accepting, or being deemed to have accepted, all or any portion
of the Award, the Participant agrees to be bound by the terms of the Plan and
this Agreement.  In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will control.

12.Acknowledgements.  The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

13.Stock Ownership and Holding Guidelines.  The Award and any Shares delivered
under the Award are subject to any stock ownership and holding guidelines as may
be adopted by the Company and are in effect from time to time (the
“Guidelines”).  By accepting or being deemed to have accepted the Award, the
Participant acknowledges and agrees to comply with the terms and conditions of
the Guidelines.

 

[Signature page follows.]

 

 

-5-

72870719_2

 

--------------------------------------------------------------------------------

 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

 

SKYLINE CHAMPION CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Agreed and Accepted:

 

By

 

 

 

[Participant’s Name]

 

 

 

 

Signature Page to Restricted Stock Unit Award Agreement

72870719_2

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Covenants Regarding Competition, Solicitation and Confidentiality

Restricted Activities. The Participant agrees that some restrictions on his or
her activities during and after his or her Employment are necessary to protect
the goodwill, Confidential Information and other legitimate interests of the
Company and its Affiliates.

1.Non-compete, Non-solicitation, Non-disclosure. During Employment and for
eighteen (18) months after the Participant terminates Employment (the
“Restricted Period”), the Participant shall not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Affiliates within any
geographic area in which the Company or any of its Affiliates do business or
undertake any planning for any business competitive with the Company or any of
its Affiliates in the United States, the United Kingdom or Canada. Specifically,
but without limiting the foregoing, the Participant agrees not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during the Participant’s Employment
by the Company or any of its Affiliates, and further agrees not to work or
provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of the Company
or any of its Affiliates for which the Participant has provided services, as
conducted or in planning during his or her Employment. For the purposes of this
Exhibit A, the business of the Company and its Affiliates shall be defined to
include all Products and the Participant’s undertaking shall encompass all
items, products and services that may be used in substitution for Products. The
foregoing, however, shall not prevent the Participant’s passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company.

The Participant agrees that, during Employment, he or she will limit his or her
outside activity, whether or not competitive with the business of the Company or
any of its Affiliates, so that it does not and, could not reasonably be expected
to, give rise to a conflict of interest or otherwise unreasonably interfere with
his or her duties and obligations to the Company or any of its Affiliates.

 

The Participant agrees that, during the Restricted Period, the Participant will
not directly or indirectly (a) solicit or encourage any customer of the Company
or any of its Affiliates to terminate or diminish its relationship with them; or
(b) seek to persuade any such customer or prospective customer of the Company or
any of its Affiliates to conduct with anyone else any business or activity which
such customer or prospective customer conducts or could conduct with the Company
or any of its Affiliates; provided that these restrictions shall apply (y) only
with respect to those Persons who are or have been a customer of the Company or
any of its Affiliates at any time within the immediately preceding two year
period or whose business has been solicited on behalf of the Company or any of
its Affiliates by any of their officers, employees or agents within said two
year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if the Participant has performed work for such
Person during his or her Employment or been introduced to, or otherwise had
contact with, such Person

 

--------------------------------------------------------------------------------

 

as a result of his or her Employment or his or her consultancy with the Company
or any of its Affiliates or has had access to Confidential Information which
would assist in the Participant’s solicitation of such Person.

The Participant agrees that during the Restricted Period, the Participant will
not, and will not assist any other Person to, (a) hire or solicit for hiring any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment or
(b) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them. For the purposes of this Exhibit A, an “employee” of the Company or any of
its Affiliates is any person who was such at any time within the preceding
twelve (12) months.

The Participant agrees that during the Restricted Period, the Participant will
not provide information about the Company or any of its Affiliates, their
business or the industries in which they are engaged to any Person (including
without limitation, any organization), whether as an employee, an independent
contractor or otherwise, without the advance written consent of the Company,
except disclosure that is required by law.

Until forty-five (45) days after the conclusion of the Restricted Period, the
Participant shall give notice to the Company of each new business activity he or
she plans to undertake, at least ten (10) days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of the Participant’s business
relationship(s) and position(s) with such Person. The Participant shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Participant’s continued compliance with his or her obligations under this
Exhibit A.

2.Confidentiality and Related Matters.

The Participant acknowledges that the Company and its Affiliates continually
develop Confidential Information (as defined herein); that the Participant may
have developed or had access to Confidential Information through his or her
Employment and other associations with the Company and its Affiliates. The
Participant agrees that he or she shall not disclose to any Person or use any
Confidential Information, other than as required for the proper performance of
the services or as required by applicable law after notice to the Company and a
reasonable opportunity for it to seek protection of the Confidential Information
prior to disclosure. For avoidance of doubt, “reasonable opportunity” shall be
determined under the circumstances, provided that the Participant shall make
every effort to provide notice as expeditiously as is reasonably possible to the
Company. The Participant understands and agrees that this restriction is in
addition to any restrictions to which he or she is bound as a result of his or
her prior Employment and that this restriction, as well as any earlier agreed
restrictions, shall continue to apply both during Employment and thereafter,
regardless of the reason for its termination.

All documents, records, disks and other media of every kind and description
containing Confidential Information, and all copies, (the “Documents”), whether
or not prepared by the Participant, shall be the sole and exclusive property of
the Company. The Participant shall return

 

--------------------------------------------------------------------------------

 

to the Company no later than the date on which his or her Employment terminates,
and at such earlier time or times as the Company may specify, all Documents as
well as all other property of the Company and its Affiliates, then in the
Participant’s possession or control.

During Employment and thereafter, the Participant shall not give any statement
or make any announcement, directly or indirectly, orally or in writing, publicly
or to the media (electronic, print or otherwise) about the Company or any of its
Affiliates, without the prior written consent of the Board or its expressly
authorized representative.

3.Assignment of Rights to Intellectual Property. The Participant shall promptly
and fully disclose to the Company all Intellectual Property (as defined herein).
The Participant hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) the Participant’s full right, title and
interest in and to all Intellectual Property. The Participant agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. All copyrightable works that the
Participant creates in the performance of his or her services hereunder shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

4.Enforcement of Covenants. The Participant acknowledges that he or she has
carefully read and considered all the terms and conditions of the Restricted
Stock Unit Award Agreement, including the restraints imposed upon him or her
pursuant to this Exhibit A. The Participant agrees without reservation that each
of the restraints contained herein is necessary for the reasonable and proper
protection of the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates; that each and every one of those
restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent him or her from obtaining other suitable employment during the
period in which the Participant is bound by these restraints. The Participant
further agrees that he or she will never assert, or permit to be asserted on his
or her behalf, in any forum, any position contrary to the foregoing. The
Participant further acknowledges that, were he or she to breach any of the
covenants contained in this Exhibit A, the damage to the Company would be
irreparable. The Participant therefore agrees that the Company, in addition to
any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any breach or threatened breach by the
Participant of any of said covenants, without having to post bond. So that the
Company and its Affiliates may enjoy the full protection of these bargained-for
restrictions, the parties agree that the period of restriction in any of the
covenants in this Exhibit A shall be tolled, and shall not run, during any
period the Participant is in breach thereof. The parties further agree that, in
the event that any provision of this Exhibit A shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its being extended
over too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

--------------------------------------------------------------------------------

 

5.Definitions. For purposes of this Exhibit A, the following definitions shall
apply.  To the extent a term is capitalized and not defined in this Exhibit A,
such term shall have the meaning as ascribed to such term in the Restricted
Stock Unit Award Agreement or the Plan, as applicable.

a.“Affiliate” shall mean, with respect to any specified Person at any time, any
other Person that directly or indirectly controls, or is controlled by, or is
under common control with, such specified Person at such time.

b.“Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

c.“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Participant (whether alone or with others, whether
or not during normal business hours or on or off the Company premises) during
the Participant’s Employment that relate to either the Products or any
prospective activity of the Company or any of its Affiliates or that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

d.“Person” shall mean any natural person, corporation, limited liability
company, partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

e.“Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Participant’s
Employment.

 